Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 26, 2003
by and among SuperGen, Inc., a Delaware corporation, with headquarters located
at 4140 Dublin Boulevard, Suite 200, Dublin, California 94568 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.  The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act;

 

B.  The Company has authorized senior exchangeable convertible notes of the
Company in the form attached hereto as Exhibit A (together with any senior
exchangeable convertible notes issued in replacement or exchange thereof in
accordance with the terms thereof, the “Notes”), which Notes shall be, in
accordance with the terms of the Notes, in whole or in part, (i) convertible
into shares of the Company’s common stock, par value $.001 per share (“Company
Common Stock”) (as converted, the “Conversion Shares”) and (ii) exchangeable for
up to an aggregate of 2,634,211 shares (the “AVII Shares”) of the common stock,
par value $.0001 per share (“AVII Common Stock”), of AVI BioPharma, Inc.
(“AVII”);

 

C.  The Notes bear interest, which at the option of the Company, subject to
certain conditions, may be paid in shares of Company Common Stock (“Interest
Shares”);

 

D.  The Company is agreeing to pledge the AVII Shares to secure its obligations
(i) to pay interest on and principal of the Notes and (ii) to deliver AVII
Shares to the Buyers upon exchange or otherwise pursuant to the terms of the
Notes.  The pledge will be evidenced by the Pledge Agreement, dated as of the
date hereof, by and among the Company and the Buyers, substantially in the form
attached hereto as Exhibit B (the “Pledge Agreement”), and the Securities
Account Control Agreement, dated as of the date hereof, by and among the
Company, the Buyers and Mellon Investor Services, LLC, as Custodian (the
“Custodian”), substantially in the form attached hereto as Exhibit C (the
“Securities Account Control Agreement”);

 

E.  Each Buyer wishes to purchase, severally but not jointly, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate principal amount of Notes set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers (which aggregate principal amount for all
Buyers shall be $21,250,000) and (ii) warrants, in substantially the form
attached hereto as Exhibit D (the “Warrants”), to acquire that number of shares
of Company Common Stock (as exercised, collectively, the “Warrant Shares”) set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers;

 

F.  Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form

 

--------------------------------------------------------------------------------


 

attached hereto as Exhibit E (the “Registration Rights Agreement”), pursuant to
which the Company has agreed to provide certain registration rights with respect
to the Conversion Shares, the Warrant Shares and the Interest Shares under the
1933 Act and the rules and regulations promulgated thereunder, and applicable
state securities laws; and

 

G.  The Notes, the Conversion Shares, the Interest Shares, the Warrants and the
Warrant Shares collectively are referred to herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.  PURCHASE AND SALE OF NOTES AND WARRANTS.

 


(A)  PURCHASE OF NOTES AND WARRANTS.


 


(I)            NOTES AND WARRANTS.  SUBJECT TO THE SATISFACTION (OR WAIVER) OF
THE CONDITIONS SET FORTH IN SECTIONS 6(A) AND 7(A) BELOW, THE COMPANY SHALL
ISSUE AND SELL TO EACH BUYER, AND EACH BUYER SEVERALLY, BUT NOT JOINTLY, AGREES
TO PURCHASE FROM THE COMPANY ON THE CLOSING DATE (AS DEFINED BELOW), A PRINCIPAL
AMOUNT OF NOTES, AS IS SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (3) ON THE
SCHEDULE OF BUYERS, ALONG WITH WARRANTS TO ACQUIRE THAT NUMBER OF WARRANT SHARES
AS IS SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (4) ON THE SCHEDULE OF
BUYERS.


 


(II)           CLOSING.  THE CLOSING (THE “CLOSING”) OF THE PURCHASE OF THE
NOTES AND THE WARRANTS BY THE BUYERS SHALL OCCUR AT THE OFFICES OF SCHULTE ROTH
& ZABEL LLP, 919 THIRD AVENUE, NEW YORK, NEW YORK 10022.  THE DATE AND TIME OF
THE CLOSING (THE “CLOSING DATE”) SHALL BE 10:00 A.M., NEW YORK CITY TIME, ON THE
DATE HEREOF, SUBJECT TO NOTIFICATION OF SATISFACTION (OR WAIVER) OF THE
CONDITIONS TO THE CLOSING SET FORTH IN SECTIONS 6(A) AND 7(A) BELOW (OR SUCH
LATER DATE AS IS MUTUALLY AGREED TO BY THE COMPANY AND EACH BUYER).


 


(III)          PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH BUYER (THE “PURCHASE
PRICE”) OF THE NOTES AND RELATED WARRANTS TO BE PURCHASED BY EACH SUCH BUYER AT
THE CLOSING SHALL BE EQUAL TO $1.00 FOR EACH $1.00 OF PRINCIPAL AMOUNT OF NOTES
BEING PURCHASED BY SUCH BUYER AT THE CLOSING.


 


(B)  FORM OF PAYMENT.  ON THE CLOSING DATE, (I) EACH BUYER SHALL PAY ITS
AGGREGATE PURCHASE PRICE TO THE COMPANY FOR THE NOTES AND THE WARRANTS TO BE
ISSUED AND SOLD TO SUCH BUYER AT THE CLOSING, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS IN ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS, AND
(II) THE COMPANY SHALL DELIVER TO EACH BUYER THE NOTES (IN THE PRINCIPAL AMOUNTS
AS SUCH BUYER SHALL HAVE REQUESTED PRIOR TO THE CLOSING) WHICH SUCH BUYER IS
THEN PURCHASING ALONG WITH THE WARRANTS (IN THE AMOUNTS AS SUCH BUYER SHALL HAVE
REQUESTED PRIOR TO THE CLOSING) SUCH BUYER IS PURCHASING, DULY EXECUTED ON
BEHALF OF THE COMPANY AND REGISTERED IN THE NAME OF SUCH BUYER OR ITS DESIGNEE.


 

2.  BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 


(A)  NO PUBLIC SALE OR DISTRIBUTION.  SUCH BUYER IS (I) ACQUIRING THE NOTES AND
THE WARRANTS, AND (II) UPON CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS
WILL ACQUIRE THE


 


2

--------------------------------------------------------------------------------



 


CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES AND THE WARRANT SHARES
ISSUABLE UPON EXERCISE OF THE WARRANTS, FOR ITS OWN ACCOUNT AND NOT WITH A VIEW
TOWARDS, OR FOR RESALE IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION
THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR EXEMPTED UNDER THE 1933 ACT;
PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATIONS HEREIN, SUCH BUYER DOES
NOT AGREE TO HOLD ANY OF THE SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC TERM
AND RESERVES THE RIGHT TO DISPOSE OF THE SECURITIES AT ANY TIME IN ACCORDANCE
WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN EXEMPTION UNDER THE 1933
ACT.  SUCH BUYER IS ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF
ITS BUSINESS.


 


(B)  ACCREDITED INVESTOR STATUS.  SUCH BUYER IS AN “ACCREDITED INVESTOR” AS THAT
TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


 


(C)  RELIANCE ON EXEMPTIONS.  SUCH BUYER UNDERSTANDS THAT THE SECURITIES ARE
BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND
THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND SUCH
BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH BUYER
TO ACQUIRE THE SECURITIES.


 


(D)  INFORMATION.  SUCH BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN FURNISHED WITH
ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY
AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES WHICH HAVE BEEN
REQUESTED BY SUCH BUYER.  SUCH BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN
AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  NEITHER SUCH
INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY SUCH BUYER OR
ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT SUCH
BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.


 


(E)  EXPERIENCE OF SUCH BUYER.  SUCH BUYER UNDERSTANDS THAT ITS INVESTMENT IN
THE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  SUCH BUYER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH BUYER IS ABLE TO BEAR
THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT TIME,
IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


(F)  TAX LIABILITY.  SUCH BUYER HAS SOUGHT SUCH ACCOUNTING, LEGAL AND TAX ADVICE
AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO ITS ACQUISITION OF THE SECURITIES.  WITH RESPECT TO SUCH MATTERS,
SUCH BUYER RELIES SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS OTHER THAN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE TRANSACTION DOCUMENTS (AS
DEFINED IN SECTION 3(B)).  SUCH BUYER UNDERSTANDS THAT IT (AND NOT THE COMPANY)
SHALL BE RESPONSIBLE FOR ITS OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF
THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENTS.


 


(G)  GENERAL SOLICITATION.  SUCH BUYER IS NOT PURCHASING THE SECURITIES AS A
RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION REGARDING
THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT


 


3

--------------------------------------------------------------------------------



 


ANY SEMINAR OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT (AS
DEFINED IN REGULATION D).


 


(H)  NO GOVERNMENTAL REVIEW.  SUCH BUYER UNDERSTANDS THAT NO UNITED STATES
FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY HAS
PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.


 


(I)  TRANSFER OR RESALE.  SUCH BUYER UNDERSTANDS THAT EXCEPT AS PROVIDED IN THE
REGISTRATION RIGHTS AGREEMENT: (I) THE SECURITIES HAVE NOT BEEN AND ARE NOT
BEING REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS (A) SUBSEQUENTLY
REGISTERED THEREUNDER, (B) SUCH BUYER SHALL HAVE DELIVERED TO THE COMPANY AN
OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, TO THE
EFFECT THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C)
SUCH BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH SECURITIES
CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 OR RULE 144A
PROMULGATED UNDER THE 1933 ACT, AS AMENDED (OR A SUCCESSOR RULE THERETO)
(COLLECTIVELY, “RULE 144”); (II) ANY SALE OF THE SECURITIES MADE IN RELIANCE ON
RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND FURTHER,
IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE SECURITIES UNDER CIRCUMSTANCES
IN WHICH THE SELLER (OR THE PERSON (AS DEFINED IN SECTION 3(R)) THROUGH WHOM THE
SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE
1933 ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE 1933 ACT OR
THE RULES AND REGULATIONS OF THE SEC THEREUNDER, AND MAY BE MADE ONLY IN
ACCORDANCE WITH SUCH EXEMPTION OR RULES AND REGULATIONS; AND (III) NEITHER THE
COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE SECURITIES
UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND
CONDITIONS OF ANY EXEMPTION THEREUNDER.  THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES AND SUCH PLEDGE OF SECURITIES SHALL NOT BE
DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE SECURITIES HEREUNDER, AND NO
BUYER EFFECTING A PLEDGE OF SECURITIES SHALL BE REQUIRED TO PROVIDE THE COMPANY
WITH ANY NOTICE THEREOF OR OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT (AS DEFINED IN SECTION
3(B)), INCLUDING, WITHOUT LIMITATION, THIS SECTION 2(I); PROVIDED, THAT IN ORDER
TO MAKE ANY SALE, TRANSFER OR ASSIGNMENT OF SECURITIES, SUCH BUYER AND ITS
PLEDGEE MAKES SUCH DISPOSITION IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION
STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.


 


(J)  LEGENDS.  SUCH BUYER UNDERSTANDS THAT THE CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING THE NOTES AND THE WARRANTS AND, UNTIL SUCH TIME AS THE RESALE OF
THE CONVERSION SHARES AND THE WARRANT SHARES HAVE BEEN REGISTERED UNDER THE 1933
ACT AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, THE STOCK CERTIFICATES
REPRESENTING THE CONVERSION SHARES AND THE WARRANT SHARES, EXCEPT AS SET FORTH
BELOW, SHALL BEAR ANY LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND
A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER
ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):


 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE

 

4

--------------------------------------------------------------------------------


 

HAVE NOT BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN
A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, provided, however, that
each Buyer has complied with or covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of such Securities pursuant to a registration statement,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such legend is not required under applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144.

 


(K)  ORGANIZATION; VALIDITY; ENFORCEMENT.  SUCH BUYER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE, LIMITED LIABILITY
COMPANY OR PARTNERSHIP, AS APPLICABLE, POWER AND AUTHORITY TO ENTER INTO AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND
THEREUNDER.  THIS AGREEMENT, THE PLEDGE AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE SECURITIES ACCOUNT CONTROL AGREEMENT HAVE BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER AND SHALL
CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BUYER, ENFORCEABLE
AGAINST SUCH BUYER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE
CREDITORS’ RIGHTS AND REMEDIES AND EXCEPT THAT THE INDEMNIFICATION PROVISIONS
UNDER THE REGISTRATION RIGHTS AGREEMENT MAY FURTHER BE LIMITED BY PRINCIPLES OF
PUBLIC POLICY.


 


(L)  RESIDENCY.  SUCH BUYER IS A RESIDENT OF THAT JURISDICTION SPECIFIED BELOW
ITS ADDRESS ON THE SCHEDULE OF BUYERS.


 


5

--------------------------------------------------------------------------------



 

3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth under the corresponding section of the disclosure schedule
supplied by the Company to each Buyer as of the date of this Agreement (the
“Disclosure Schedules”), the Company represents and warrants to each of the
Buyers that:

 


(A)  ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS “SUBSIDIARIES” (WHICH
FOR PURPOSES OF THIS AGREEMENT MEANS ANY ENTITY, OTHER THAN AVII, IN WHICH THE
COMPANY, DIRECTLY OR INDIRECTLY, OWNS 10% OR MORE OF THE CAPITAL STOCK OR HOLDS
10% OR MORE OF AN EQUITY OR SIMILAR INTEREST) ARE CORPORATIONS DULY ORGANIZED
AND VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN
WHICH THEY ARE INCORPORATED, AND HAVE THE REQUISITE CORPORATE POWER AND
AUTHORIZATION TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS
A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY
JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE NATURE OF THE BUSINESS
CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT
THE FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY
MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, RESULTS
OF OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, OR ON THE TRANSACTIONS CONTEMPLATED HEREBY AND
THE OTHER TRANSACTION DOCUMENTS OR BY THE AGREEMENTS AND INSTRUMENTS TO BE
ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH, OR ON THE AUTHORITY OR ABILITY
OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.  THE
COMPANY HAS NO SUBSIDIARIES EXCEPT AS SET FORTH ON SCHEDULE 3(A).  NONE OF SUCH
SUBSIDIARIES IS MATERIAL TO THE COMPANY.


 


(B)  AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE NOTES, THE REGISTRATION RIGHTS AGREEMENT, THE IRREVOCABLE
TRANSFER AGENT INSTRUCTIONS (AS DEFINED IN SECTION 5(B)), THE WARRANTS, THE
PLEDGE AGREEMENT, THE SECURITIES ACCOUNT CONTROL AGREEMENT AND EACH OF THE OTHER
AGREEMENTS ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”), TO ISSUE THE SECURITIES AND TO PLEDGE AND TRANSFER THE AVII SHARES
IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.  THE EXECUTION AND DELIVERY OF
THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING, WITHOUT LIMITATION,
THE ISSUANCE OF THE NOTES AND THE WARRANTS, THE RESERVATION FOR ISSUANCE AND THE
ISSUANCE OF THE CONVERSION SHARES AND THE WARRANT SHARES ISSUABLE UPON
CONVERSION OR EXERCISE THEREOF AND THE PLEDGING AND TRANSFER OF THE AVII SHARES,
AS THE CASE MAY BE, HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF
DIRECTORS AND (OTHER THAN THE STOCKHOLDER APPROVAL PURSUANT TO SECTION 4(N) FOR
CERTAIN ISSUANCES THAT MAY REQUIRE SUCH APPROVAL PURSUANT TO THE RULES OF THE
NASDAQ NATIONAL MARKET (THE “PRINCIPAL MARKET”)) NO FURTHER CONSENT OR
AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OF EVEN DATE
HEREWITH HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO,
OR AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES


 


6

--------------------------------------------------------------------------------



 


AND EXCEPT THAT THE INDEMNIFICATION PROVISIONS UNDER THE REGISTRATION RIGHTS
AGREEMENT MAY FURTHER BE LIMITED BY PRINCIPLES OF PUBLIC POLICY.

 


(C)  ISSUANCE OF SECURITIES.  THE NOTES AND THE WARRANTS ARE DULY AUTHORIZED
AND, UPON ISSUANCE IN ACCORDANCE WITH THE TERMS HEREOF, SHALL BE FREE FROM ALL
TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF.  AS OF THE CLOSING,
A NUMBER OF SHARES OF COMPANY COMMON STOCK SHALL HAVE BEEN DULY AUTHORIZED AND
RESERVED FOR ISSUANCE WHICH EQUALS THE SUM OF 130% OF THE MAXIMUM NUMBER OF
SHARES OF COMPANY COMMON STOCK ISSUABLE UPON CONVERSION OF, OR AS PAYMENT FOR
INTEREST ON, THE NOTES TO BE ISSUED AT THE CLOSING AND 100% OF THE NUMBER OF
SHARES OF COMPANY COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS TO BE
ISSUED AT THE CLOSING.  UPON CONVERSION OR EXERCISE IN ACCORDANCE WITH THE NOTES
OR THE WARRANTS, AS THE CASE MAY BE, AND UPON ISSUANCE OF INTEREST SHARES AS
INTEREST ON THE NOTES, THE CONVERSION SHARES, THE WARRANT SHARES AND THE
INTEREST SHARES, RESPECTIVELY, WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE
ISSUE THEREOF, WITH THE HOLDERS BEING ENTITLED TO ALL RIGHTS ACCORDED TO A
HOLDER OF COMPANY COMMON STOCK.  ASSUMING THE ACCURACY OF THE BUYERS
REPRESENTATIONS AND WARRANTS SET FORTH IN SECTION 2 HEREOF, THE ISSUANCE BY THE
COMPANY OF THE SECURITIES IS EXEMPT FROM REGISTRATION UNDER THE 1933 ACT.

 


(D)  NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF
THE NOTES AND WARRANTS, THE PLEDGE AND ANY TRANSFER OF THE AVII SHARES AND
RESERVATION FOR ISSUANCE AND ISSUANCE OF THE CONVERSION SHARES, THE INTEREST
SHARES AND THE WARRANT SHARES) WILL NOT (I) RESULT IN A VIOLATION OF THE
CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, PREFERENCES AND
RIGHTS OF ANY OUTSTANDING SERIES OF PREFERRED STOCK OR BYLAWS OF THE COMPANY OR
ANY SUBSIDIARY OR (II) EXCEPT AS DISCLOSED IN SCHEDULE 3(D), CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR
INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR (III)
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND
REGULATIONS OF THE PRINCIPAL MARKET) APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT IN THE CASE OF EACH OF CLAUSES (II)
AND (III), SUCH AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


(E)  CONSENTS.  OTHER THAN (I) THE FILING WITH THE SEC OF THE REGISTRATION
STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), (II) ANY FILINGS
REQUIRED PURSUANT TO SECTION 4(B) HEREOF AND (III) THE APPLICATION(S) TO THE
PRINCIPAL MARKET FOR THE LISTING OF THE CONVERSION SHARES, INTEREST SHARES AND
WARRANT SHARES FOR TRADING THEREON, THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
COURT, GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY OR ANY
OTHER PERSON IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS
OBLIGATIONS UNDER OR CONTEMPLATED BY THE TRANSACTION DOCUMENTS, IN EACH CASE IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF.  OTHER THAN THE FILING WITH THE SEC
OF THE REGISTRATION STATEMENT, ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND
REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN PURSUANT TO THE PRECEDING
SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE CLOSING DATE.  THE
COMPANY AND ITS SUBSIDIARIES ARE


 


7

--------------------------------------------------------------------------------



 


UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MIGHT REASONABLY BE EXPECTED TO
PREVENT THE COMPANY FROM OBTAINING OR EFFECTING ANY OF THE REGISTRATION,
APPLICATION OR FILINGS PURSUANT TO THE PRECEDING SENTENCE.  THE COMPANY IS NOT
IN VIOLATION OF THE LISTING REQUIREMENTS OF THE PRINCIPAL MARKET.  THE COMPANY
HAS NO KNOWLEDGE, WITHOUT HAVING UNDERTAKEN ANY AFFIRMATIVE INDEPENDENT INQUIRY
OF AVII, OF ANY VIOLATION BY AVII OF THE LISTING REQUIREMENTS OF THE PRINCIPAL
MARKET WITH RESPECT TO THE AVII COMMON STOCK.  THE COMPANY HAS NO KNOWLEDGE,
WITHOUT HAVING UNDERTAKEN ANY AFFIRMATIVE INDEPENDENT INQUIRY OF AVII, OF ANY
FACTS WHICH WOULD REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE COMPANY
COMMON STOCK OR THE AVII COMMON STOCK IN THE FORESEEABLE FUTURE.

 


(F)  ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING SOLELY IN THE CAPACITY OF
ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND THAT NO BUYER IS (I) AN
OFFICER OR DIRECTOR OF THE COMPANY, (II) AN “AFFILIATE” OF THE COMPANY (AS
DEFINED IN RULE 144) OR (III) TO THE COMPANY’S KNOWLEDGE, A “BENEFICIAL OWNER”
OF MORE THAN 10% OF THE COMPANY COMMON STOCK (AS DEFINED FOR PURPOSES OF RULE
13D-3 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”)).  THE
COMPANY FURTHER ACKNOWLEDGES THAT NO BUYER IS ACTING AS A FINANCIAL ADVISOR OR
FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
ANY ADVICE GIVEN BY A BUYER OR ANY OF ITS REPRESENTATIVES OR AGENTS IN
CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IS MERELY INCIDENTAL TO SUCH BUYER’S PURCHASE OF THE
SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH BUYER THAT THE COMPANY’S
DECISION TO ENTER INTO THE TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.

 


(G)  NO GENERAL SOLICITATION; PLACEMENT AGENT’S FEES.  NEITHER THE COMPANY, NOR
ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED
IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING
OF REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF THE SECURITIES.  THE
COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY PLACEMENT AGENT’S FEES,
FINANCIAL ADVISORY FEES, OR BROKERS’ COMMISSIONS (OTHER THAN FOR PERSONS ENGAGED
BY ANY BUYER OR ITS INVESTMENT ADVISOR) RELATING TO OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY SHALL PAY, AND HOLD EACH BUYER
HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
ATTORNEY’S FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION WITH ANY SUCH
CLAIM.  OTHER THAN ENGAGING RODMAN & RENSHAW, INC. AS PLACEMENT AGENT (THE
“AGENT”), THE COMPANY HAS NOT ENGAGED ANY PLACEMENT AGENT OR OTHER AGENT IN
CONNECTION WITH THE SALE OF THE NOTES AND THE WARRANTS.

 


(H)  NO INTEGRATED OFFERING.  NONE OF THE COMPANY, ITS SUBSIDIARIES, ANY OF
THEIR AFFILIATES, AND ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SECURITIES UNDER THE 1933 ACT OR CAUSE THIS OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE 1933 ACT OR
ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION,
UNDER THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON
WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.  NONE OF
THE COMPANY, ITS SUBSIDIARIES, THEIR AFFILIATES AND ANY PERSON ACTING ON THEIR
BEHALF WILL TAKE ANY ACTION OR STEPS REFERRED TO IN THE PRECEDING


 


8

--------------------------------------------------------------------------------



 


SENTENCE THAT WOULD REQUIRE REGISTRATION OF ANY OF THE SECURITIES UNDER THE 1933
ACT OR CAUSE THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER
OFFERINGS.

 


(I)  DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT THE NUMBER
OF CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES WILL INCREASE IN
CERTAIN CIRCUMSTANCES.  SUBJECT TO THE STOCKHOLDER APPROVAL REQUIREMENT, THE
COMPANY FURTHER ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE CONVERSION SHARES UPON
CONVERSION OF THE NOTES IN ACCORDANCE WITH THIS AGREEMENT AND THE NOTES IS, IN
EACH CASE, ABSOLUTE AND UNCONDITIONAL REGARDLESS OF THE DILUTIVE EFFECT THAT
SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER STOCKHOLDERS OF THE
COMPANY.

 


(J)  APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT.  THE COMPANY AND ITS
BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION (AS DEFINED IN
SECTION 3(Q)) OR THE LAWS OF THE STATE OF ITS INCORPORATION WHICH IS OR COULD
BECOME APPLICABLE TO ANY BUYER AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S ISSUANCE OF THE
SECURITIES AND ANY BUYER’S OWNERSHIP OF THE SECURITIES.  THE COMPANY HAS NOT
ADOPTED A STOCKHOLDER RIGHTS PLAN OR SIMILAR ARRANGEMENT RELATING TO
ACCUMULATIONS OF BENEFICIAL OWNERSHIP OF COMPANY COMMON STOCK OR A CHANGE IN
CONTROL OF THE COMPANY.

 


(K)  SEC DOCUMENTS; FINANCIAL STATEMENTS.  SINCE DECEMBER 31, 2000, THE COMPANY
HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED
TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE
1934 ACT (ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS
INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC
DOCUMENTS”).  THE COMPANY HAS DELIVERED TO THE BUYERS OR THEIR RESPECTIVE
REPRESENTATIVES TRUE, CORRECT AND COMPLETE COPIES OF THE SEC DOCUMENTS NOT
AVAILABLE ON THE EDGAR SYSTEM.  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE
RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC
DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE
SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF
THE COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II)
IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE BUYERS WHICH IS NOT INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, INFORMATION REFERRED TO IN SECTION 2(D) OF THIS


 


9

--------------------------------------------------------------------------------



 

Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made and, taken together
with the information set forth in the SEC Documents, not misleading.

 


(L)  ABSENCE OF CERTAIN CHANGES.  SINCE THE DATE OF THE MOST RECENT QUARTERLY
REPORT ON FORM 10-Q, EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC DOCUMENTS FILED
NOT LATER THAN 10 DAYS PRIOR TO THE DATE HEREOF, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE AND NO MATERIAL ADVERSE DEVELOPMENT IN THE BUSINESS, PROPERTIES,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE
COMPANY OR ITS SUBSIDIARIES.  SINCE THE DATE OF THE MOST RECENT QUARTERLY REPORT
ON FORM 10-Q AND EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC DOCUMENTS FILED NOT
LATER THAN 10 DAYS PRIOR TO THE DATE HEREOF, THE COMPANY HAS NOT (I) DECLARED OR
PAID ANY DIVIDENDS, (II) SOLD ANY ASSETS, INDIVIDUALLY OR IN THE AGGREGATE, IN
EXCESS OF $1,000,000 OUTSIDE OF THE ORDINARY COURSE OF BUSINESS OR (III) HAD
CAPITAL EXPENDITURES, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF
$1,000,000.  THE COMPANY HAS NOT TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO
ANY BANKRUPTCY LAW NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE
THAT ITS CREDITORS INTEND TO INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY
ACTUAL KNOWLEDGE OF ANY FACT WHICH WOULD REASONABLY LEAD A CREDITOR TO DO SO. 
THE COMPANY IS NOT AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY TO OCCUR AT THE CLOSING, WILL NOT BE INSOLVENT
(AS DEFINED BELOW).  FOR PURPOSES OF THIS SECTION 3(L), “INSOLVENT” MEANS (I)
THE PRESENT FAIR SALEABLE VALUE OF THE COMPANY’S ASSETS IS LESS THAN THE AMOUNT
REQUIRED TO PAY THE COMPANY’S TOTAL INDEBTEDNESS, CONTINGENT OR OTHERWISE, (II)
THE COMPANY IS UNABLE TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT
OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED OR (III)
THE COMPANY INTENDS TO INCUR OR BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE
BEYOND ITS ABILITY TO PAY AS SUCH DEBTS MATURE.

 


(M)  NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES.  EXCEPT
AS DISCLOSED IN SCHEDULE 3(M), NO EVENT, LIABILITY, DEVELOPMENT OR CIRCUMSTANCE
HAS OCCURRED OR EXISTS, OR IS CONTEMPLATED TO OCCUR, WITH RESPECT TO THE COMPANY
OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS, PROPERTIES, OPERATIONS OR
FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER
APPLICABLE SECURITIES LAWS ON A REGISTRATION STATEMENT ON FORM S-1 FILED WITH
THE SEC RELATING TO AN ISSUANCE AND SALE BY THE COMPANY OF THE COMPANY COMMON
STOCK AND WHICH HAS NOT BEEN SO DISCLOSED OR OTHERWISE PUBLICLY ANNOUNCED.

 


(N)  CONDUCT OF BUSINESS; REGULATORY PERMITS.  NEITHER THE COMPANY NOR ITS
SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT UNDER ITS CERTIFICATE
OF INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF ANY
OUTSTANDING SERIES OF PREFERRED STOCK OF THE COMPANY OR BYLAWS OR THEIR
ORGANIZATIONAL CHARTER OR BYLAWS, RESPECTIVELY.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT, DECREE OR ORDER OR ANY
STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ITS
SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL CONDUCT
ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR POSSIBLE
VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
IS NOT IN VIOLATION OF ANY OF THE RULES, REGULATIONS OR REQUIREMENTS OF THE
PRINCIPAL MARKET, AND HAS NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES WHICH WOULD
REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE COMPANY COMMON STOCK BY THE
PRINCIPAL MARKET IN THE FORESEEABLE FUTURE.  SINCE DECEMBER 31, 2001, (I) THE
COMPANY COMMON STOCK HAS BEEN DESIGNATED FOR QUOTATION OR LISTED


 


10

--------------------------------------------------------------------------------



 


ON THE PRINCIPAL MARKET, (II) TRADING IN THE COMPANY COMMON STOCK HAS NOT BEEN
SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET, (III) THE COMPANY HAS RECEIVED NO
COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET REGARDING
THE SUSPENSION OR DELISTING OF THE COMPANY COMMON STOCK FROM THE PRINCIPAL
MARKET, (IV) TO THE KNOWLEDGE OF THE COMPANY, WITHOUT HAVING UNDERTAKEN ANY
AFFIRMATIVE INDEPENDENT INQUIRY OF AVII, AVII COMMON STOCK HAS BEEN DESIGNATED
FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET, (V) TO THE KNOWLEDGE OF THE
COMPANY, WITHOUT HAVING UNDERTAKEN ANY AFFIRMATIVE INDEPENDENT INQUIRY OF AVII,
TRADING IN AVII COMMON STOCK HAS NOT BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL
MARKET AND (VI) TO THE KNOWLEDGE OF THE COMPANY, WITHOUT HAVING UNDERTAKEN ANY
AFFIRMATIVE INDEPENDENT INQUIRY OF AVII, AVII HAS RECEIVED NO COMMUNICATION,
WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET REGARDING THE SUSPENSION
OR DELISTING OF THE AVII COMMON STOCK FROM THE PRINCIPAL MARKET.  THE COMPANY
AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED
BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD NOT HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.

 


(O)  FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER,
AGENT, EMPLOYEE OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS, IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE COMPANY
(I) USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT
OR OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT
OR INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR (IV)
MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER
UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.

 


(P)  TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH ON SCHEDULE 3(P) AND IN
THE SEC DOCUMENTS FILED AT LEAST TEN DAYS PRIOR TO THE DATE HEREOF AND OTHER
THAN THE GRANT OF STOCK OPTIONS DISCLOSED ON SCHEDULE 3(Q), NONE OF THE OFFICERS
OR DIRECTORS AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE
COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES (OTHER THAN FOR ORDINARY COURSE SERVICES AS EMPLOYEES, OFFICERS OR
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY SUCH
OFFICER, DIRECTOR OR EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH ANY SUCH OFFICER,
DIRECTOR, OR EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR,
TRUSTEE OR PARTNER.

 


(Q)  EQUITY CAPITALIZATION.  AS OF THE DATE HEREOF, THE AUTHORIZED CAPITAL STOCK
OF THE COMPANY CONSISTS OF (X) 150,000,000 SHARES OF COMPANY COMMON STOCK, OF
WHICH AS OF THE DATE HEREOF, 32,892,674 SHARES ARE ISSUED AND OUTSTANDING,
OPTIONS FOR THE PURCHASE OF 5,112,151 SHARES OUTSTANDING PURSUANT TO THE
COMPANY’S STOCK OPTION PLAN, STOCK PURCHASE PLAN AND NON PLAN OPTIONS, AND
4,185,889 SHARES ARE ISSUABLE PURSUANT TO SECURITIES (OTHER THAN THE
AFOREMENTIONED OPTIONS, THE NOTES AND THE WARRANTS) EXERCISABLE OR EXCHANGEABLE
FOR, OR


 


11

--------------------------------------------------------------------------------



 


CONVERTIBLE INTO, SHARES OF COMPANY COMMON STOCK, AND (Y) 2,000,000 SHARES OF
PREFERRED STOCK, OF WHICH AS OF THE DATE HEREOF, NONE ARE ISSUED AND
OUTSTANDING.  ALL OF SUCH OUTSTANDING SHARES HAVE BEEN, OR UPON ISSUANCE WILL
BE, VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED
HEREIN AND IN SCHEDULE 3(Q): (I) NO SHARES OF THE COMPANY’S CAPITAL STOCK ARE
SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR RIGHTS OR ANY LIENS OR
ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY; (II) THERE ARE NO OUTSTANDING
OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND TO ISSUE
ADDITIONAL SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES; (III) THERE ARE NO OUTSTANDING DEBT SECURITIES, NOTES,
CREDIT AGREEMENTS, CREDIT FACILITIES OR OTHER AGREEMENTS, DOCUMENTS OR
INSTRUMENTS EVIDENCING INDEBTEDNESS (AS DEFINED IN SECTION 3(R)) OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
BOUND; (IV) THERE ARE NO FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE AGGREGATE, FILED IN CONNECTION WITH
THE COMPANY; (V) THERE ARE NO AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO REGISTER THE SALE OF ANY OF THEIR
SECURITIES UNDER THE 1933 ACT (EXCEPT THE REGISTRATION RIGHTS AGREEMENT); (VI)
THERE ARE NO OUTSTANDING SECURITIES OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH CONTAIN ANY REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE
NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS BOUND TO REDEEM A SECURITY OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES; (VII) THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING
ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE ISSUANCE OF
THE SECURITIES; (VIII) THE COMPANY DOES NOT HAVE ANY STOCK APPRECIATION RIGHTS
OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR PLAN OR AGREEMENT; AND
(IX) THE COMPANY AND ITS SUBSIDIARIES HAVE NO LIABILITIES OR OBLIGATIONS
REQUIRED TO BE DISCLOSED IN THE SEC DOCUMENTS (AS DEFINED HEREIN) BUT NOT SO
DISCLOSED IN THE SEC DOCUMENTS, OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE
OF THE COMPANY’S OR ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  THE COMPANY HAS FURNISHED TO THE BUYER, TO THE EXTENT NOT AVAILABLE ON
THE EDGAR SYSTEM IN THE SEC DOCUMENTS FILED AT LEAST 10 DAYS PRIOR TO THE DATE
HEREOF, TRUE, CORRECT AND COMPLETE COPIES OF THE COMPANY’S CERTIFICATE OF
INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “CERTIFICATE
OF INCORPORATION”), AND THE COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE
DATE HEREOF (THE “BYLAWS”), AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, COMPANY COMMON STOCK AND THE MATERIAL RIGHTS OF
THE HOLDERS THEREOF IN RESPECT THERETO.

 


(R)  INDEBTEDNESS AND OTHER CONTRACTS.  EXCEPT AS DISCLOSED IN SCHEDULE 3(R),
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS ANY OUTSTANDING
INDEBTEDNESS (AS DEFINED BELOW), (II) IS A PARTY TO ANY CONTRACT, AGREEMENT OR
INSTRUMENT, THE VIOLATION OF WHICH, OR DEFAULT UNDER WHICH, BY THE OTHER
PARTY(IES) TO SUCH CONTRACT, AGREEMENT OR INSTRUMENT WOULD RESULT IN A MATERIAL
ADVERSE EFFECT, (III) IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT UNDER ANY
CONTRACT, AGREEMENT OR INSTRUMENT RELATING TO ANY INDEBTEDNESS, EXCEPT WHERE
SUCH VIOLATIONS AND DEFAULTS WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE,
IN A MATERIAL ADVERSE EFFECT, OR (IV) IS A PARTY TO ANY CONTRACT, AGREEMENT OR
INSTRUMENT RELATING TO ANY INDEBTEDNESS, THE PERFORMANCE OF WHICH,


 


12

--------------------------------------------------------------------------------



 


IN THE JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  SCHEDULE 3(R) PROVIDES A DETAILED DESCRIPTION OF THE MATERIAL
TERMS OF ANY SUCH OUTSTANDING INDEBTEDNESS.  FOR PURPOSES OF THIS AGREEMENT: 
(X) “INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT DUPLICATION (A) ALL INDEBTEDNESS
FOR BORROWED MONEY, (B) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR ASSUMED AS THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE PAYABLES
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS), (C) ALL REIMBURSEMENT OR
PAYMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER
SIMILAR INSTRUMENTS, (D) ALL OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES
OR SIMILAR INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN
CONNECTION WITH THE ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ALL
INDEBTEDNESS CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT, OR INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO
ANY PROPERTY OR ASSETS ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN
THOUGH THE RIGHTS AND REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE
EVENT OF DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY), (F) ALL
MONETARY OBLIGATIONS UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN
CONNECTION WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED
FOR THE PERIODS COVERED THEREBY, IS CLASSIFIED AS A CAPITAL LEASE, (G) ALL
INDEBTEDNESS REFERRED TO IN CLAUSES (A) THROUGH (F) ABOVE SECURED BY (OR FOR
WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS AN EXISTING RIGHT, CONTINGENT OR
OTHERWISE, TO BE SECURED BY) ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY
INTEREST OR OTHER ENCUMBRANCE (EACH, A “LIEN”) UPON OR IN ANY PROPERTY OR ASSETS
(INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON, EVEN THOUGH THE
PERSON WHICH OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR BECOME LIABLE FOR
THE PAYMENT OF SUCH INDEBTEDNESS, AND (H) ALL CONTINGENT OBLIGATIONS IN RESPECT
OF INDEBTEDNESS OR OBLIGATIONS OF OTHERS OF THE KINDS REFERRED TO IN CLAUSES (A)
THROUGH (G) ABOVE; (Y) “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY
DIRECT OR INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH
RESPECT TO ANY INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER
PERSON IF THE PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY,
OR THE PRIMARY EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH
LIABILITY THAT SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS
RELATING THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY
WILL BE PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO; AND
(Z) “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.

 


(S)  ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY OR
INVESTIGATION BEFORE OR BY THE PRINCIPAL MARKET, ANY COURT, PUBLIC BOARD,
GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, THE
COMPANY COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF THE
COMPANY’S OR THE COMPANY’S SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR
CAPACITIES AS SUCH, EXCEPT AS SET FORTH IN SCHEDULE 3(S).

 


(T)  INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS


 


13

--------------------------------------------------------------------------------



 


AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.

 


(U)  EMPLOYEE RELATIONS. (I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR EMPLOYS ANY MEMBER OF A
UNION.  THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR
EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER OF THE COMPANY (AS DEFINED IN RULE
501(F) OF THE 1933 ACT) HAS NOTIFIED THE COMPANY THAT SUCH OFFICER INTENDS TO
LEAVE THE COMPANY OR OTHERWISE TERMINATE SUCH OFFICER’S EMPLOYMENT WITH THE
COMPANY.  NO EXECUTIVE OFFICER OF THE COMPANY, TO THE KNOWLEDGE OF THE COMPANY,
IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION
AGREEMENT, NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY
RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE
OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY LIABILITY
WITH RESPECT TO ANY OF THE FOREGOING MATTERS.

 


(II)           THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RESPECTING EMPLOYMENT AND
EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS,
EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD NOT, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


(V)  TITLE.  THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN
FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL PERSONAL
PROPERTY OWNED BY THEM WHICH IS MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS
EXCEPT SUCH AS ARE DESCRIBED IN SCHEDULE 3(V) OR SUCH AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT INTERFERE IN ANY MATERIAL RESPECT
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND
ANY OF ITS SUBSIDIARIES.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY
THE COMPANY AND ANY OF ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING
AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT
INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND
BUILDINGS BY THE COMPANY AND ITS SUBSIDIARIES.

 


(W)  INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES OWN OR
POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES, SERVICE
MARKS, SERVICE MARK REGISTRATIONS, SERVICE NAMES, PATENTS, PATENT RIGHTS,
COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL AUTHORIZATIONS, TRADE
SECRETS AND OTHER INTELLECTUAL PROPERTY RIGHTS (“INTELLECTUAL PROPERTY RIGHTS”)
NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED AND WHICH THE
FAILURE TO SO OWN OR POSSESS COULD, INDIVIDUALLY OR IN AGGREGATE, HAVE
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NONE OF THE
COMPANY’S MATERIAL INTELLECTUAL PROPERTY RIGHTS HAVE EXPIRED OR TERMINATED OR
ARE EXPECTED TO EXPIRE OR TERMINATE WITHIN TWO YEARS FROM THE DATE OF THIS
AGREEMENT.  THE COMPANY DOES NOT HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT BY THE
COMPANY OR ITS SUBSIDIARIES OF INTELLECTUAL PROPERTY RIGHTS OF OTHERS.  THERE IS
NO CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT, OR TO THE KNOWLEDGE OF THE
COMPANY, BEING THREATENED, AGAINST THE COMPANY OR ITS SUBSIDIARIES REGARDING ITS
INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY IS UNAWARE OF ANY FACTS OR
CIRCUMSTANCES WHICH WOULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY OF THE
FOREGOING INFRINGEMENTS OR CLAIMS, ACTIONS OR PROCEEDINGS.  THE COMPANY AND ITS
SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT THE SECRECY,
CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTIES.


 


14

--------------------------------------------------------------------------------



 


(X)  ENVIRONMENTAL LAWS.  THE COMPANY AND ITS SUBSIDIARIES (I) ARE IN COMPLIANCE
WITH ANY AND ALL ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED), (II) HAVE RECEIVED
ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE
ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III) ARE IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL
WHERE, IN EACH OF THE FOREGOING CLAUSES (I), (II) AND (III), THE FAILURE TO SO
COMPLY COULD BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS ALL FEDERAL,
STATE, LOCAL OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF HUMAN HEALTH
OR THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, AMBIENT AIR, SURFACE WATER,
GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING, WITHOUT LIMITATION,
LAWS RELATING TO EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF
CHEMICALS, POLLUTANTS, CONTAMINANTS, OR TOXIC OR HAZARDOUS SUBSTANCES OR WASTES
(COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE ENVIRONMENT, OR OTHERWISE
RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE,
DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS, AS WELL AS ALL
AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS, INJUNCTIONS,
JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS, PLANS OR
REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.

 


(Y)  TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS MADE OR FILED
ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS
REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND
OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO
UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF
ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.

 


(Z)  INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET AND LIABILITY
ACCOUNTABILITY, (III) ACCESS TO ASSETS OR INCURRENCE OF LIABILITIES IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS AND LIABILITIES IS COMPARED WITH THE
EXISTING ASSETS AND LIABILITIES AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCE.

 


(AA)         INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.

 


(BB)         FORM S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE TO REGISTER THE
COMPANY COMMON STOCK FOR RESALE BY THE BUYERS UNDER FORM S-3 PROMULGATED UNDER
THE 1933 ACT.

 


(CC)         AVII COMMON STOCK.

 


(I)            THE TRANSFER OF THE AVII SHARES BY THE COMPANY HAVE BEEN
REGISTERED BY AVII UNDER THE 1933 ACT.  1,000,000 OF THE AVII SHARES WERE
REGISTERED BY AVII PURSUANT TO A REGISTRATION STATEMENT FILED ON FORM S-3 ON
DECEMBER 21, 1999, AS AMENDED ON


 


15

--------------------------------------------------------------------------------



 


JANUARY 25, 2000, AND 1,684,211 OF THE AVII SHARES WERE REGISTERED BY AVII
PURSUANT TO A REGISTRATION STATEMENT FILED ON FORM S-3 ON SEPTEMBER 15, 2000
(THE “AVII REGISTRATION STATEMENTS”).  THE “PLAN OF DISTRIBUTION” SECTION UNDER
EACH OF THE AVII REGISTRATION STATEMENTS PERMITS THE PLEDGE AND TRANSFER OF THE
AVII SHARES AS REQUIRED PURSUANT TO THE TRANSACTION DOCUMENTS.

 


(II)           THE COMPANY IS THE BENEFICIAL AND RECORD OWNER OF ALL OF THE AVII
SHARES, FREE AND CLEAR OF ANY LIENS, AND UPON TRANSFER IN ACCORDANCE WITH THE
APPLICABLE TRANSACTION DOCUMENTS, THE COMPANY WILL TRANSFER TO THE BUYERS GOOD
AND MARKETABLE TITLE TO SUCH AVII SHARES, FREE AND CLEAR OF ANY LIENS.  UPON ANY
SUCH TRANSFER IN ACCORDANCE WITH THE APPLICABLE TRANSACTION DOCUMENTS TO THE
BUYERS OF ANY AVII SHARES, THE AVII SHARES SHALL BE UNRESTRICTED AND FREELY
TRADABLE ON THE PRINCIPAL MARKET WITHOUT ANY DELIVERY OR OTHER REQUIREMENTS
WHATSOEVER AND WITHOUT THE NEED TO MAKE ANY REGISTRATION OR OTHER FILING WITH
THE SEC.

 


(III)          THE COMPANY HAS NO LEGAL OBLIGATION, ABSOLUTE OR CONTINGENT, TO
ANY OTHER PERSON TO TRANSFER OR SELL ANY OF THE AVII SHARES.  THERE IS NO
ACTION, CLAIM, SUIT, INVESTIGATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF
THE COMPANY, THREATENED BY OR AGAINST OR AFFECTING THE COMPANY OR THE COMPANY’S
OWNERSHIP OF THE AVII SHARES BEFORE ANY COURT OR GOVERNMENTAL OR REGULATORY
AUTHORITY OR BODY, THAT COULD EFFECT THE ABILITY OF THE COMPANY TO PLEDGE AND
TRANSFER TO THE BUYERS ANY AVII SHARES.  THERE ARE NO WRITS, DECREES,
INJUNCTIONS OR ORDERS OF ANY COURT OR GOVERNMENTAL OR REGULATORY AGENCY,
AUTHORITY OR BODY OUTSTANDING AGAINST THE COMPANY WITH RESPECT TO THE AVII
SHARES.


 

4.  COVENANTS.

 


(A)  BEST EFFORTS.  EACH PARTY SHALL USE ITS BEST EFFORTS TIMELY TO SATISFY EACH
OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 6 AND 7 OF THIS
AGREEMENT.


 


(B)  FORM D AND BLUE SKY.  THE COMPANY AGREES TO FILE A FORM D WITH RESPECT TO
THE SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A COPY THEREOF TO
EACH BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL, ON OR BEFORE THE
CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY DETERMINE IS
NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR TO QUALIFY THE SECURITIES FOR
SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT UNDER APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES (OR TO OBTAIN
AN EXEMPTION FROM SUCH QUALIFICATION), AND SHALL PROVIDE EVIDENCE OF ANY SUCH
ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE CLOSING DATE.  THE COMPANY
SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE OFFER AND SALE OF THE
SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES
OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


 


(C)  REPORTING STATUS.  EXCEPT AS SET FORTH IN SECTION 6 OF THE NOTES OR AS SET
FORTH IN SECTION 4(B) OF THE WARRANTS, UNTIL THE DATE ON WHICH THE INVESTORS (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) SHALL HAVE SOLD ALL THE CONVERSION
SHARES, INTEREST SHARES AND WARRANT SHARES AND NONE OF THE NOTES OR WARRANTS IS
OUTSTANDING (THE “REPORTING PERIOD”), THE COMPANY SHALL FILE ALL REPORTS
REQUIRED TO BE FILED WITH THE SEC PURSUANT TO THE 1934 ACT, AND THE COMPANY
SHALL NOT TERMINATE ITS STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE
1934 ACT EVEN IF THE 1934 ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD
OTHERWISE PERMIT SUCH TERMINATION.


 


16

--------------------------------------------------------------------------------



 


(D)  USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM THE SALE OF THE
SECURITIES FOR WORKING CAPITAL PURPOSES AND NOT FOR THE (I) REPAYMENT OF ANY
OUTSTANDING INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II)
REDEMPTION OR REPURCHASE OF ANY OF ITS EQUITY SECURITIES.


 


(E)  FINANCIAL INFORMATION.  THE COMPANY AGREES TO SEND THE FOLLOWING TO EACH
INVESTOR DURING THE REPORTING PERIOD (I) UNLESS THE FOLLOWING ARE FILED WITH THE
SEC THROUGH EDGAR AND ARE AVAILABLE TO THE PUBLIC THROUGH THE EDGAR SYSTEM,
WITHIN ONE (1) BUSINESS DAY AFTER THE FILING THEREOF WITH THE SEC, A COPY OF ITS
ANNUAL REPORTS ON FORM 10-K, ITS QUARTERLY REPORTS ON FORM 10-Q, ANY CURRENT
REPORTS ON FORM 8-K AND ANY REGISTRATION STATEMENTS (OTHER THAN ON FORM S-8) OR
AMENDMENTS FILED PURSUANT TO THE 1933 ACT, (II) ON THE SAME DAY AS THE RELEASE
THEREOF, FACSIMILE COPIES OF ALL PRESS RELEASES ISSUED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES, AND (III) COPIES OF ANY NOTICES AND OTHER INFORMATION MADE
AVAILABLE OR GIVEN TO THE STOCKHOLDERS OF THE COMPANY GENERALLY,
CONTEMPORANEOUSLY WITH THE MAKING AVAILABLE OR GIVING THEREOF TO THE
STOCKHOLDERS.  AS USED HEREIN, “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY,
SUNDAY OR OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE CITY OF NEW YORK ARE
AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


 


(F)  LISTING.  THE COMPANY SHALL PROMPTLY SECURE THE LISTING OF ALL OF THE
REGISTRABLE SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) UPON
EACH NATIONAL SECURITIES EXCHANGE AND AUTOMATED QUOTATION SYSTEM, IF ANY, UPON
WHICH SHARES OF COMPANY COMMON STOCK ARE THEN LISTED (SUBJECT TO OFFICIAL NOTICE
OF ISSUANCE) AND SHALL MAINTAIN, SO LONG AS ANY OTHER SHARES OF COMPANY COMMON
STOCK SHALL BE SO LISTED, SUCH LISTING OF ALL REGISTRABLE SECURITIES FROM TIME
TO TIME ISSUABLE UNDER THE TERMS OF THE TRANSACTION DOCUMENTS.  THE COMPANY
SHALL MAINTAIN THE COMPANY COMMON STOCK’S AUTHORIZATION FOR QUOTATION ON THE
PRINCIPAL MARKET.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL TAKE
ANY ACTION WHICH WOULD BE REASONABLY EXPECTED TO RESULT IN THE DELISTING OR
SUSPENSION OF THE COMPANY COMMON STOCK ON THE PRINCIPAL MARKET.  THE COMPANY
SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATIONS
UNDER THIS SECTION 4(F).


 


(G)  FEES.  SUBJECT TO SECTION 8 BELOW, AT THE CLOSING, THE COMPANY SHALL PAY AN
EXPENSE ALLOWANCE OF $117,000 TO SMITHFIELD FIDUCIARY LLC (A BUYER) OR ITS
DESIGNEE(S) (IN ADDITION TO ANY OTHER EXPENSE AMOUNTS PAID TO ANY BUYER PRIOR TO
THE DATE OF THIS AGREEMENT) FOR REIMBURSEMENT OF REASONABLE LEGAL AND DUE
DILIGENCE EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS, WHICH AMOUNT SHALL BE WITHHELD BY SUCH BUYER FROM ITS
PURCHASE PRICE AT THE CLOSING.  THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT
OF ANY PLACEMENT AGENT’S FEES OR BROKER’S COMMISSIONS RELATING TO OR ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY FEES
OR COMMISSIONS PAYABLE TO THE AGENT.  THE COMPANY SHALL PAY, AND HOLD EACH BUYER
HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION
WITH ANY CLAIM RELATING TO ANY SUCH PAYMENT.  EXCEPT AS OTHERWISE SET FORTH IN
THE TRANSACTION DOCUMENTS, EACH PARTY TO THIS AGREEMENT SHALL BEAR ITS OWN
EXPENSES IN CONNECTION WITH THE SALE OF THE SECURITIES TO THE BUYERS.


 


(H)  PLEDGE OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
SECURITIES MAY BE PLEDGED BY AN INVESTOR (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) IN CONNECTION WITH A BONA FIDE MARGIN AGREEMENT OR OTHER LOAN OR
FINANCING ARRANGEMENT THAT IS SECURED BY THE SECURITIES.  THE PLEDGE OF
SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR


 


17

--------------------------------------------------------------------------------



 

assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(i) of this
Agreement; provided that an Investor and its pledgee shall be required to comply
with the provisions of Section 2(i) hereof in order to effect a sale, transfer
or assignment of Securities to such pledgee.  At the appropriate Buyer’s
expense, the Company shall execute and deliver such reasonable documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by an Investor.


 


(I)  DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION.  ON OR BEFORE
8:30 A.M., NEW YORK CITY TIME, ON THE FIRST TRADING DAY FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K DESCRIBING THE TERMS
OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS IN THE FORM
REQUIRED BY THE 1934 ACT, AND ATTACHING THE MATERIAL TRANSACTION DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT (AND ALL SCHEDULES TO THIS
AGREEMENT), THE FORM OF EACH OF THE NOTES, THE FORM OF WARRANT, THE PLEDGE
AGREEMENT, THE SECURITIES ACCOUNT CONTROL AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT) AS EXHIBITS TO SUCH FORM 8-K (INCLUDING ALL ATTACHMENTS, THE “8-K
FILING”).  FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE SEC, UNLESS
REQUIRED PURSUANT TO SECTION 3(I) OF THE REGISTRATION RIGHTS AGREEMENT, NO BUYER
SHALL BE IN POSSESSION OF ANY MATERIAL, NONPUBLIC INFORMATION RECEIVED FROM THE
COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS, THAT IS NOT DISCLOSED IN THE 8-K FILING.  UNLESS REQUIRED
PURSUANT TO SECTION 3(I) OF THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY SHALL
NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ITS AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE ANY BUYER
WITH ANY MATERIAL NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE SEC WITHOUT
THE EXPRESS WRITTEN CONSENT OF SUCH BUYER.  IN THE EVENT OF A BREACH OF THE
FOREGOING COVENANT BY THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY OF ITS OR
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, IN ADDITION TO ANY
OTHER REMEDY PROVIDED HEREIN OR IN THE TRANSACTION DOCUMENTS, A BUYER SHALL HAVE
THE RIGHT TO MAKE A PUBLIC DISCLOSURE, IN THE FORM OF A PRESS RELEASE, PUBLIC
ADVERTISEMENT OR OTHERWISE, OF SUCH MATERIAL NONPUBLIC INFORMATION WITHOUT THE
PRIOR APPROVAL BY THE COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.  NO BUYER SHALL HAVE ANY
LIABILITY TO THE COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AGENTS FOR ANY SUCH DISCLOSURE. 
SUBJECT TO THE FOREGOING, NEITHER THE COMPANY NOR ANY BUYER SHALL ISSUE ANY
PRESS RELEASES OR ANY OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED,
WITHOUT THE PRIOR APPROVAL OF ANY BUYER, TO MAKE ANY PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL
CONFORMITY WITH THE 8-K FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS
REQUIRED BY APPLICABLE LAW AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE
(I) THE BUYERS SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH
PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).


 


(J)  RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.  SO LONG AS ANY NOTES ARE
OUTSTANDING, THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, REDEEM, OR DECLARE
OR PAY ANY CASH DIVIDEND OR DISTRIBUTION ON, THE COMPANY COMMON STOCK WITHOUT
THE PRIOR EXPRESS WRITTEN CONSENT OF THE HOLDERS OF NOTES REPRESENTING NOT LESS
THAN A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES.


 


18

--------------------------------------------------------------------------------



 


(K)  ADDITIONAL NOTES.  FOR SO LONG AS ANY BUYER BENEFICIALLY OWNS ANY
SECURITIES, THE COMPANY WILL NOT ISSUE ANY ADDITIONAL NOTES AND, EXCEPT AS
DESCRIBED IN SCHEDULE 4(K), THE COMPANY SHALL NOT ISSUE ANY OTHER SECURITIES
THAT WOULD CAUSE A BREACH OR DEFAULT UNDER THE NOTES.


 


(L)  CONDUCT OF BUSINESS.  SO LONG AS ANY NOTES ARE OUTSTANDING, THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES SHALL NOT BE CONDUCTED IN VIOLATION OF ANY LAW,
ORDINANCE OR REGULATION OF ANY GOVERNMENTAL ENTITY, EXCEPT WHERE SUCH VIOLATIONS
WOULD NOT RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE
EFFECT.


 


(M)  VARIABLE SECURITIES.  SO LONG AS ANY NOTES OR WARRANTS ARE OUTSTANDING, THE
COMPANY SHALL NOT, IN ANY MANNER, ISSUE OR SELL ANY RIGHTS, WARRANTS OR OPTIONS
TO SUBSCRIBE FOR OR PURCHASE COMPANY COMMON STOCK OR DIRECTLY OR INDIRECTLY
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMPANY COMMON STOCK AT A
PRICE WHICH VARIES OR MAY VARY WITH THE MARKET PRICE OF THE COMPANY COMMON
STOCK, INCLUDING BY WAY OF ONE OR MORE RESET(S) TO ANY FIXED PRICE UNLESS THE
CONVERSION, EXCHANGE OR EXERCISE PRICE OF ANY SUCH SECURITY CANNOT BE LESS THAN
THE THEN APPLICABLE CONVERSION PRICE (AS DEFINED IN THE NOTES) WITH RESPECT TO
THE COMPANY COMMON STOCK UNDER ANY NOTE OR THE THEN APPLICABLE EXERCISE PRICE
(AS DEFINED IN THE WARRANTS) WITH RESPECT TO THE COMPANY COMMON STOCK UNDER ANY
WARRANT.


 


(N)  PROXY STATEMENT.  THE COMPANY SHALL PROVIDE EACH STOCKHOLDER ENTITLED TO
VOTE AT THE NEXT MEETING OF STOCKHOLDERS OF THE COMPANY, WHICH SHALL NOT BE
LATER THAN AUGUST 15, 2003 (THE “STOCKHOLDER MEETING DEADLINE”), A PROXY
STATEMENT, WHICH HAS BEEN PREVIOUSLY REVIEWED BY THE BUYERS AND A COUNSEL OF
THEIR CHOICE, SOLICITING EACH SUCH STOCKHOLDER’S AFFIRMATIVE VOTE AT SUCH
STOCKHOLDER MEETING FOR APPROVAL OF THE COMPANY’S ISSUANCE OF ALL OF THE
SECURITIES AS DESCRIBED IN THE TRANSACTION DOCUMENTS IN ACCORDANCE WITH
APPLICABLE LAW AND THE RULES AND REGULATIONS OF THE PRINCIPAL MARKET (SUCH
AFFIRMATIVE APPROVAL BEING REFERRED TO HEREIN AS THE “STOCKHOLDER APPROVAL”),
AND THE COMPANY SHALL USE ITS BEST EFFORTS TO SOLICIT ITS STOCKHOLDERS’ APPROVAL
OF SUCH ISSUANCE OF THE SECURITIES AND TO CAUSE THE BOARD OF DIRECTORS OF THE
COMPANY TO RECOMMEND TO THE STOCKHOLDERS THAT THEY APPROVE SUCH PROPOSAL.  THE
COMPANY SHALL BE OBLIGATED TO SEEK TO OBTAIN THE STOCKHOLDER APPROVAL BY THE
STOCKHOLDER MEETING DEADLINE.


 


(O)  CORPORATE EXISTENCE.  SO LONG AS ANY BUYER BENEFICIALLY OWNS ANY NOTES, THE
COMPANY SHALL MAINTAIN ITS CORPORATE EXISTENCE AND SHALL NOT SELL ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, EXCEPT IN THE EVENT OF A MERGER OR
CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, WHERE
THE SURVIVING OR SUCCESSOR ENTITY IN SUCH TRANSACTION (I) ASSUMES THE COMPANY’S
OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENTS AND INSTRUMENTS ENTERED INTO IN
CONNECTION HEREWITH AND (II) IS A PUBLICLY TRADED CORPORATION WHOSE COMMON STOCK
IS QUOTED ON OR LISTED FOR TRADING ON THE PRINCIPAL MARKET OR THE NEW YORK STOCK
EXCHANGE, INC.


 


(P)  INCURRENCE OF LIENS.  SO LONG AS ANY NOTES ARE OUTSTANDING, THE COMPANY
SHALL NOT, DIRECTLY OR INDIRECTLY, ALLOW OR SUFFER TO EXIST ANY LIEN, OTHER THAN
PERMITTED LIENS (AS DEFINED IN THE NOTES), UPON ANY PROPERTY OR ASSETS
(INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY THE COMPANY.


 


(Q)  RESERVATION OF SHARES.  THE COMPANY SHALL TAKE ALL ACTION NECESSARY TO AT
ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUANCE, NO LESS
THAN 130% OF THE SUM OF


 


19

--------------------------------------------------------------------------------



 

(i) the number of shares of Company Common Stock issuable upon conversion of, or
as payment for interest on, the Notes and (ii) the number of shares of Common
Stock issuable upon exercise of the Warrants.


 


(R)  AVII.  AT THE CLOSING, THE COMPANY SHALL DELIVER TO EACH BUYER A TRUE,
CORRECT AND COMPLETE COPY OF EACH PROSPECTUS PURSUANT TO THE AVII REGISTRATION
STATEMENTS.  ANY TRANSFER OF THE AVII SHARES BY THE COMPANY TO THE BUYERS SHALL
BE MADE PURSUANT TO THE AVII REGISTRATION STATEMENTS, RULE 144(K) OR OTHER
METHOD ACCEPTABLE TO HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE PRINCIPAL
AMOUNT THE NOTES THEN OUTSTANDING.  THE COMPANY HEREBY AGREES TO USE ITS
REASONABLE BEST EFFORTS TO CAUSE AVII (I) UNLESS RULE 144(K) IS AVAILABLE AND TO
BE USED IN ORDER TO TRANSFER THE AVII SHARES BY THE COMPANY TO THE BUYERS, UNTIL
THE DATE THAT THE COMPANY SHALL HAVE TRANSFERRED THE AVII SHARES TO THE BUYERS
OR NONE OF THE NOTES IS OUTSTANDING, TO KEEP EACH AVII REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE UNDER THE 1933 ACT AND, IF AND WHEN THE COMPANY DEEMS IT
NECESSARY, USE REASONABLE BEST EFFORTS TO CAUSE AVII TO FILE ONE OR MORE
PROSPECTUS SUPPLEMENTS PURSUANT TO RULE 424(B) AND (II) SO LONG AS ANY OTHER
SHARES OF AVII COMMON STOCK SHALL BE LISTED ON THE PRINCIPAL MARKET, TO MAINTAIN
THE AUTHORIZATION FOR QUOTATION ON THE PRINCIPAL MARKET OF THE AVII SHARES.  THE
COMPANY SHALL TAKE ALL ACTIONS NECESSARY SUCH THAT THE AVII SHARES SHALL REMAIN
FREE OF ANY LIEN.


 


(S)  TRANSFER OF AVII SHARES.  UPON TRANSFER OF ANY AVII SHARES TO A BUYER
PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, PURSUANT TO AN EXCHANGE, A COMPANY EXCHANGE OR AN EVENT OF DEFAULT
(AS EACH SUCH TERM IS DEFINED IN THE NOTES), THE COMPANY SHALL TAKE ALL ACTIONS
NECESSARY TO TRANSFER TO BUYER, IN ACCORDANCE WITH THE APPLICABLE TERMS OF THE
TRANSACTION DOCUMENTS, THE AVII SHARES FREE AND CLEAR OF ALL LIENS OR
RESTRICTIONS SUCH THAT AFTER SUCH TRANSFER THE AVII SHARES WILL BE UNRESTRICTED
AND FREELY TRADABLE BY THE BUYER.  IN CONNECTION WITH THE FOREGOING, THE COMPANY
SHALL (I) CAUSE WILSON, SONSINI, GOODRICH & ROSATI, PC OR OTHER COUNSEL
REASONABLY ACCEPTABLE TO HOLDERS OF NOTES REPRESENTING AT LEAST A MAJORITY OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING TO DELIVER TO THE
TRANSFER AGENT OF AVII ANY NECESSARY LEGAL OPINION, AND (II) USE REASONABLE BEST
EFFORTS TO TAKE ANY OTHER ACTIONS REASONABLY REQUESTED BY ANY BUYER IN
CONNECTION WITH ANY SUCH TRANSFER.


 

5.  REGISTER; TRANSFER AGENT INSTRUCTIONS.

 


(A)  REGISTER.  THE COMPANY SHALL MAINTAIN AT ITS PRINCIPAL EXECUTIVE OFFICES
(OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY NOTICE TO
EACH HOLDER OF NOTES OR WARRANTS), A REGISTER FOR THE NOTES AND THE WARRANTS, IN
WHICH THE COMPANY SHALL RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME
THE NOTES AND THE WARRANTS HAVE BEEN ISSUED (INCLUDING THE NAME AND ADDRESS OF
EACH TRANSFEREE), THE PRINCIPAL AMOUNT OF NOTES HELD BY SUCH PERSON AND THE
NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS HELD BY SUCH
PERSON.  THE COMPANY SHALL KEEP THE REGISTER OPEN AND AVAILABLE DURING BUSINESS
HOURS FOR INSPECTION BY ANY BUYER OR ITS LEGAL REPRESENTATIVES UPON PRIOR
WRITTEN NOTICE.


 


(B)  TRANSFER AGENT INSTRUCTIONS.  THE COMPANY SHALL ISSUE IRREVOCABLE
INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT TRANSFER AGENT, TO ISSUE
CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT THE
DEPOSITORY TRUST COMPANY (“DTC”), REGISTERED IN THE NAME OF EACH BUYER OR ITS
RESPECTIVE NOMINEE(S), FOR THE CONVERSION SHARES, THE INTEREST SHARES, IF ANY,
AND THE WARRANT SHARES IN SUCH AMOUNTS AS SPECIFIED FROM TIME TO TIME BY EACH
BUYER TO THE COMPANY UPON CONVERSION OF THE NOTES OR EXERCISE OF THE WARRANTS IN
THE FORM OF


 


20

--------------------------------------------------------------------------------



 


EXHIBIT F ATTACHED HERETO (THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  THE
COMPANY WARRANTS THAT NO INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS REFERRED TO IN THIS SECTION 5(B), AND STOP TRANSFER INSTRUCTIONS TO
GIVE EFFECT TO SECTION 2(J) HEREOF, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER
AGENT, AND THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE
BOOKS AND RECORDS OF THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.  IF A BUYER EFFECTS A SALE, ASSIGNMENT OR
TRANSFER OF THE SECURITIES IN ACCORDANCE WITH SECTION 2(I), THE COMPANY SHALL
PERMIT THE TRANSFER AND SHALL PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE
OR MORE CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC
IN SUCH NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT SUCH
SALE, TRANSFER OR ASSIGNMENT.  IN THE EVENT THAT SUCH SALE, ASSIGNMENT OR
TRANSFER INVOLVES CONVERSION SHARES, INTEREST SHARES OR WARRANT SHARES SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE SUCH SECURITIES TO THE
BUYER, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE, WITHOUT ANY RESTRICTIVE
LEGEND.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS
HEREUNDER WILL CAUSE IRREPARABLE HARM TO A BUYER.  ACCORDINGLY, THE COMPANY
ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A BREACH OF ITS OBLIGATIONS UNDER THIS
SECTION 5(B) WILL BE INADEQUATE AND AGREES, IN THE EVENT OF A BREACH OR
THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF THIS SECTION 5(B), THAT A
BUYER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN
ORDER AND/OR INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE ISSUANCE
AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY
BOND OR OTHER SECURITY BEING REQUIRED.


 

6.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 


(A)  CLOSING DATE.  THE OBLIGATION OF THE COMPANY HEREUNDER TO ISSUE AND SELL
THE NOTES AND THE RELATED WARRANTS TO EACH BUYER AT THE CLOSING IS SUBJECT TO
THE SATISFACTION, AT OR BEFORE THE CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT
AND MAY BE WAIVED BY THE COMPANY AT ANY TIME IN ITS SOLE DISCRETION BY PROVIDING
EACH BUYER WITH PRIOR WRITTEN NOTICE THEREOF:


 


(I)            SUCH BUYER SHALL HAVE EXECUTED EACH OF THE TRANSACTION DOCUMENTS
TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE COMPANY.


 


(II)           SUCH BUYER SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE PRICE
(LESS, IN THE CASE OF SMITHFIELD FIDUCIARY LLC, THE AMOUNTS WITHHELD PURSUANT TO
SECTION 4(G)) FOR THE NOTES AND THE RELATED WARRANTS BEING PURCHASED BY SUCH
BUYER AT THE CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO
THE WIRE INSTRUCTIONS PROVIDED BY THE COMPANY.


 


(III)          THE REPRESENTATIONS AND WARRANTIES OF SUCH BUYER SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE), AND SUCH BUYER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY
THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH BUYER AT OR
PRIOR TO THE CLOSING DATE.


 


21

--------------------------------------------------------------------------------



 

7.  CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 


(A)  CLOSING DATE.  THE OBLIGATION OF EACH BUYER HEREUNDER TO PURCHASE THE NOTES
AND THE RELATED WARRANTS AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR
BEFORE THE CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT
THESE CONDITIONS ARE FOR EACH BUYER’S SOLE BENEFIT AND MAY BE WAIVED BY SUCH
BUYER AT ANY TIME IN ITS SOLE DISCRETION BY PROVIDING THE COMPANY WITH PRIOR
WRITTEN NOTICE THEREOF:


 


(I)            THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO SUCH BUYER (I)
EACH OF THE TRANSACTION DOCUMENTS AND (II) THE NOTES (IN SUCH PRINCIPAL AMOUNTS
AS SUCH BUYER SHALL HAVE REQUESTED PRIOR TO THE CLOSING) AND THE RELATED
WARRANTS (IN SUCH AMOUNTS AS SUCH BUYER SHALL HAVE REQUESTED PRIOR TO THE
CLOSING) BEING PURCHASED BY SUCH BUYER AT THE CLOSING PURSUANT TO THIS
AGREEMENT.


 


(II)           SUCH BUYER SHALL HAVE RECEIVED THE OPINION OF WILSON SONSINI
GOODRICH & ROSATI, PC, THE COMPANY’S COUNSEL, DATED AS OF THE CLOSING DATE, IN
FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH BUYER AND IN
SUBSTANTIALLY THE FORM OF EXHIBIT G ATTACHED HERETO.


 


(III)          THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A COPY OF THE
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN THE FORM OF EXHIBIT F ATTACHED
HERETO, WHICH INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND ACKNOWLEDGED IN
WRITING BY THE COMPANY’S TRANSFER AGENT.


 


(IV)  THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE EVIDENCING
THE INCORPORATION AND GOOD STANDING OF THE COMPANY AND SPARTA PHARMACEUTICALS,
INC. IN EACH SUCH CORPORATION’S STATE OF INCORPORATION ISSUED BY THE SECRETARY
OF STATE OF SUCH STATE OF INCORPORATION AS OF A DATE WITHIN 10 DAYS OF THE
CLOSING DATE.


 


(V)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE
EVIDENCING THE COMPANY’S QUALIFICATION AS A FOREIGN CORPORATION AND GOOD
STANDING ISSUED BY THE SECRETARY OF STATE OF CALIFORNIA AS OF A DATE WITHIN 10
DAYS OF THE CLOSING DATE.


 


(VI)          THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFIED COPY OF
THE CERTIFICATE OF INCORPORATION AS CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE WITHIN 10 DAYS OF THE CLOSING DATE.


 


(VII)         THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE,
EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND DATED AS OF THE
CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(B) AS ADOPTED
BY THE COMPANY’S BOARD OF DIRECTORS (THE “RESOLUTIONS”), (II) THE CERTIFICATE OF
INCORPORATION AND (III) THE BYLAWS, EACH AS IN EFFECT AT THE CLOSING, IN THE
FORM ATTACHED HERETO AS EXHIBIT H.


 


(VIII)        THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE
TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH


 


22

--------------------------------------------------------------------------------



 


BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.  SUCH BUYER SHALL HAVE RECEIVED
A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, DATED AS
OF THE CLOSING DATE, TO THE FOREGOING IN THE FORM ATTACHED HERETO AS EXHIBIT I.


 


(IX)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A LETTER FROM THE
COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES OF COMPANY COMMON STOCK
OUTSTANDING AS OF A DATE WITHIN FIVE DAYS OF THE CLOSING DATE.


 


(X)            THE COMPANY COMMON STOCK (I) SHALL BE DESIGNATED FOR QUOTATION OR
LISTED ON THE PRINCIPAL MARKET AND (II) SHALL NOT HAVE BEEN SUSPENDED BY THE SEC
OR THE PRINCIPAL MARKET FROM TRADING ON THE PRINCIPAL MARKET NOR SHALL
SUSPENSION BY THE SEC OR THE PRINCIPAL MARKET HAVE BEEN THREATENED EITHER (A) IN
WRITING BY THE SEC OR THE PRINCIPAL MARKET OR (B) BY FALLING BELOW THE MINIMUM
LISTING MAINTENANCE REQUIREMENTS OF THE PRINCIPAL MARKET.


 


(XI)           THE COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE SALE OF THE NOTES
AND THE WARRANTS.


 


(XII)          THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS SUCH
BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.


 


(XIII)         IN ACCORDANCE WITH THE TERMS OF THE PLEDGE AGREEMENT AND THE
SECURITIES ACCOUNT CONTROL AGREEMENT, THE COMPANY SHALL HAVE DELIVERED TO THE
CUSTODIAN CERTIFICATE(S) REPRESENTING THE AVII SHARES, ALONG WITH DULY EXECUTED
BLANK STOCK POWERS.


 


(XIV)        THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A TRUE, CORRECT AND
COMPLETE COPY OF EACH PROSPECTUS PURSUANT TO THE AVII REGISTRATION STATEMENTS IN
ACCORDANCE WITH SECTION 4(R).


 

8.  TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, this if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse the non-breaching Buyers for
the expenses described in Section 4(g) above.

 

9.  MISCELLANEOUS.

 


(A)  GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED


 


23

--------------------------------------------------------------------------------



 


HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


 


(B)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE IDENTICAL
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE SHALL BE
CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY THERETO WITH
THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT A FACSIMILE
SIGNATURE.


 


(C)  HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS AGREEMENT.


 


(D)  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.


 


(E)  ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER PRIOR
ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYERS, THE COMPANY, THEIR AFFILIATES AND
PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND
THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREIN AND
THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE
COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY, COVENANT OR
UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS AGREEMENT MAY BE
AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE COMPANY AND THE
HOLDERS OF NOTES REPRESENTING AT LEAST A MAJORITY OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES, OR, IF PRIOR TO THE CLOSING DATE, THE COMPANY AND THE
BUYERS LISTED ON THE SCHEDULE OF BUYERS AS BEING OBLIGATED TO PURCHASE AT LEAST
A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES, AND ANY AMENDMENT TO
THIS AGREEMENT MADE IN CONFORMITY WITH THE PROVISIONS OF THIS SECTION 9(E) SHALL
BE BINDING ON ALL BUYERS AND HOLDERS OF NOTES, AS APPLICABLE.  NO PROVISION
HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT IS SOUGHT.  NO SUCH AMENDMENT SHALL BE EFFECTIVE TO THE
EXTENT THAT IT APPLIES TO LESS THAN ALL OF THE HOLDERS OF THE NOTES THEN
OUTSTANDING.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND
OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY OF THE
TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION ALSO IS OFFERED TO ALL OF
THE PARTIES TO THE TRANSACTION DOCUMENTS, HOLDERS OF NOTES OR HOLDERS OF THE
WARRANTS, AS THE CASE MAY BE.  THE COMPANY HAS NOT, DIRECTLY OR INDIRECTLY,


 


24

--------------------------------------------------------------------------------



 


MADE ANY AGREEMENTS WITH ANY BUYERS RELATING TO THE TERMS OR CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS EXCEPT AS SET FORTH IN
THE TRANSACTION DOCUMENTS.


 


(F)  NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED
OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING
AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH AN OVERNIGHT
COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE
SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

SuperGen, Inc.
4140 Dublin Boulevard
Suite 200
Dublin, California 94568
Telephone:            (925) 560-0100
Facsimile:               (925) 560-0101
Attention:              Chief Executive Officer

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, PC
650 Page Mill Road
Palo Alto, California 93404
Telephone:            (650) 493-9300
Facsimile:               (650) 493-6811
Attention:              John V. Roos, Esq.

 

If to the Transfer Agent:

 

Mellon Investor Services LLC
235 Montgomery Street
23rd Floor
San Francisco, California  94104
Telephone:            (415) 743-1422
Facsimile:               (415) 989-8251
Attention:              Sharon Magidson

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall

 

25

--------------------------------------------------------------------------------


 

be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 


(G)  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE NOTES OR THE WARRANTS.  THE COMPANY SHALL NOT
ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE HOLDERS OF NOTES REPRESENTING AT LEAST A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING, INCLUDING BY MERGER OR
CONSOLIDATION, EXCEPT PURSUANT TO A CHANGE OF CONTROL (AS DEFINED IN SECTION
6(A) OF THE NOTES) WITH RESPECT TO WHICH THE COMPANY IS IN COMPLIANCE WITH
SECTION 6 OF THE NOTES AND SECTION 4(B) OF THE WARRANTS.  A BUYER MAY ASSIGN
SOME OR ALL OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE COMPANY, IN WHICH
EVENT SUCH ASSIGNEE SHALL BE DEEMED TO BE A BUYER HEREUNDER WITH RESPECT TO SUCH
ASSIGNED RIGHTS.


 


(H)  NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND
IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY
OTHER PERSON.


 


(I)  SURVIVAL.  UNLESS THIS AGREEMENT IS TERMINATED UNDER SECTION 8, THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE BUYERS CONTAINED IN
SECTIONS 2 AND 3 AND THE AGREEMENTS AND COVENANTS SET FORTH IN SECTIONS 4, 5 AND
9 SHALL SURVIVE THE CLOSING.  EACH BUYER SHALL BE RESPONSIBLE ONLY FOR ITS OWN
REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS HEREUNDER.


 


(J)  FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE
AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER
ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ANY OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(K)  INDEMNIFICATION.  IN CONSIDERATION OF EACH BUYER’S EXECUTION AND DELIVERY
OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE SECURITIES THEREUNDER AND IN
ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS EACH
BUYER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF THEIR STOCKHOLDERS,
PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT OR INDIRECT
INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER REPRESENTATIVES
(INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “INDEMNITEES”)
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES,
COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION
THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO THE ACTION
FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY
ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY IN THE TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR
DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (B) ANY BREACH OF ANY COVENANT,
AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY OR
(C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH INDEMNITEE
BY A THIRD PARTY (INCLUDING FOR THESE PURPOSES A DERIVATIVE ACTION


 


26

--------------------------------------------------------------------------------



 


BROUGHT ON BEHALF OF THE COMPANY) AND ARISING OUT OF OR RESULTING FROM (I) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THE TRANSACTION DOCUMENTS OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY,
(II) ANY DISCLOSURE MADE BY SUCH BUYER PURSUANT TO SECTION 4(I), OR (III) THE
STATUS OF SUCH BUYER OR HOLDER OF THE SECURITIES AS AN INVESTOR IN THE COMPANY
PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  TO THE
EXTENT THAT THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR
ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND
PROCEDURES WITH RESPECT TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9(K)
SHALL BE THE SAME AS THOSE SET FORTH IN SECTION 6 OF THE REGISTRATION RIGHTS
AGREEMENT.


 


(L)  NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND NO
RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(M)  REMEDIES.  EACH BUYER AND EACH HOLDER OF THE SECURITIES SHALL HAVE ALL
RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL RIGHTS AND
REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY OTHER
AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH HOLDERS HAVE UNDER ANY
LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT SHALL
BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING A BOND OR OTHER
SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.  FURTHERMORE, THE
COMPANY RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO PERFORM, OBSERVE, OR
DISCHARGE ANY OR ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY REMEDY AT LAW
MAY PROVE TO BE INADEQUATE RELIEF TO THE BUYERS.  THE COMPANY THEREFORE AGREES
THAT THE BUYERS SHALL BE ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE
RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES AND
WITHOUT POSTING A BOND OR OTHER SECURITY.


 


(N)  PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT OR
PAYMENTS TO THE BUYERS HEREUNDER OR PURSUANT TO ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE BUYERS ENFORCE OR EXERCISE THEIR RIGHTS HEREUNDER OR
THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR
EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE
REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE,
RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION),
THEN TO THE EXTENT OF ANY SUCH RESTORATION THE OBLIGATION OR PART THEREOF
ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE
AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF
HAD NOT OCCURRED.


 


(O)  INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS AND RIGHTS.  THE OBLIGATIONS OF
EACH BUYER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT JOINT WITH THE
OBLIGATIONS OF ANY OTHER BUYER, AND NO BUYER SHALL BE RESPONSIBLE IN ANY WAY FOR
THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER BUYER UNDER ANY TRANSACTION
DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, AND NO
ACTION TAKEN BY ANY BUYER PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO
CONSTITUTE THE BUYERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY
OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE BUYERS ARE IN ANY WAY
ACTING IN CONCERT OR AS A GROUP


 


27

--------------------------------------------------------------------------------



 


WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH BUYER CONFIRMS THAT IT HAS INDEPENDENTLY
PARTICIPATED IN THE NEGOTIATION OF THE TRANSACTION CONTEMPLATED HEREBY WITH THE
ADVICE OF ITS OWN COUNSEL AND ADVISORS.  EACH BUYER SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING, WITHOUT LIMITATIONS,
THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF ANY OTHER TRANSACTION
DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER BUYER TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

COMPANY:

 

BUYERS:

 

 

 

SUPERGEN, INC.

 

SMITHFIELD FIDUCIARY LLC

 

 

 

 

 

 

By:

/s/ JOSEPH RUBINFELD

 

By:

/s/ Adam J. Chill

 

Name:

Joseph Rubinfeld

 

 

Name:

Adam J. Chill

 

Title:

President/Chief Executive Officer

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

OMICRON MASTER TRUST

 

 

By:  Omicron Capital L.P., as advisor

 

 

By:  Omicron Capital Inc., its general partner

 

 

 

 

 

 

By:

/s/ OLIVIER MORALI

 

 

 

 

 

Name:

Olivier Morali

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

MAINFIELD ENTERPRISES INC.

 

 

 

 

 

 

 

 

 

By:

/s/ AVI VIGDER

 

 

 

 

 

Name:

Avi Vigder

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

CRANSHIRE CAPITAL L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ MITCHELL P. KOPIN

 

 

 

 

 

Name:

Mitchell P. Kopin

 

 

 

 

 

Title:

President-Downsview Capital, Inc.,
The General Partner

 

 

 

 

 

 

 

 

 

OTAPE LLC

 

 

 

 

 

 

 

 

 

By:

/s/ RICHARD CAYNE

 

 

 

 

 

Name:

Richard Cayne

 

 

 

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

Buyer

 

Address and Facsimile Number

 

Aggregate
Principal
Amount of
Notes

 

Aggregate
Number of
Warrants

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

 

 

Smithfield Fiduciary LLC

 

c/o Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, New York  10019
Attention:  Ari J. Storch
                   Adam J. Chill Facsimile:  (212) 751-0755
Telephone: (212) 287-4720
Residence:  Cayman Islands

 

$

10,750,000

 

1,010,500

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone:  (212) 756-2376

 

 

 

 

 

 

 

 

 

Omicron Master Trust

 

c/o Omicron Capital L.P.
153 E. 53rd Street
48th Floor
New York, New York 10022
Attention:  Olivier Morali
Facsimile:  (212) 508-7028
Telephone:  (212) 508-7027
Residence: Bermuda

 

$

4,250,000

 

399,500

 

The Law Offices of Brian Pusch
29 West 57th Street
New York, NY 10019
Attention:  Brian Pusch, Esq.
Facsimile:  (212) 980-7055
Telephone:  (212) 980-0408

 

 

 

 

 

 

 

 

 

Mainfield Enterprises Inc.

 

c/o Cavallo Capital Corp.
660 Madison Avenue, 18th Floor,
New York, New York  10021
Attention:  Mor Sagi
Facsimile:  (212) 651-9010
Telephone:  (212) 651-9005
Residence: British Virgin Islands

 

$

4,000,000

 

376,000

 

Bryan Cave LLP
1290 Ave of the Americas
New York, NY 10104
Attention:  Ken Henderson, Esq.
Facsimile:  (212) 541-1357
Telephone:  (212) 541-2275

 

 

 

 

 

 

 

 

 

Cranshire Capital L.P.

 

c/o Downsview Capital, Inc.
The General Partner
666 Dundee Road, Suite 1901
Northbrook, IL  60062
Attention:  Mitchell D. Kopin
Facsimile:  (847) 562-9031
Telephone:  (847) 562-9030
Residence: Illinois

 

$

1,250,000

 

117,500

 

 

 

 

 

 

 

 

 

 

 

OTAPE LLC

 

c/o OTA LLC
1 Manhattanville Rd.
Purchase, NY  10577
Attention:  Paul Masters
Facsimile:  (914) 694-6335
Telephone:  (914) 694-5857
Residence: Delaware

 

$

1,000,000

 

94,000

 

Piper Rudnick LLP
1251 Avenue of the Americas
New York, NY  10020
Attention:  Theodore Altman, Esq.
Facsimile:  (212) 835-6001
Telephone:  (212) 835-6000

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A                Form of Notes

Exhibit B                Form of Pledge Agreement

Exhibit C                Form of Securities Account Control Agreement

Exhibit D                Form of Warrants

Exhibit E                 Form of Registration Rights Agreement

Exhibit F                 Form of Irrevocable Transfer Agent Instructions

Exhibit G                Form of Company Counsel Opinion

Exhibit H                Form of Chief Executive Officer’s Certificate

Exhibit I                  Form of Officer’s Certificate

 

SCHEDULES

 

Schedule 3(a)        Subsidiaries

Schedule 3(d)        No Conflict

Schedule 3(m)       Undisclosed Liabilities

Schedule 3(p)        Transactions with Affiliates

Schedule 3(q)        Capitalization

Schedule 3(r)         Indebtedness and Other Contracts

Schedule 3(s)        Litigation

Schedule 3(v)        Title

 

--------------------------------------------------------------------------------